         Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 1 of 14



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
STEVEN DACUNHA,                            )
                                           )
            Plaintiff,                     )
                                           )
            v.                             )    Civil Action No. 18-10999-DJC
                                           )
SKIP SAGRIS ENTERPRISES, INC.,             )
                                           )
            Defendant.                     )
                                           )
__________________________________________)


                                MEMORANDUM AND ORDER

CASPER, J.                                                                        August 31, 2020

I.     Introduction

       Plaintiff Steven Dacunha (“Dacunha”) has filed this lawsuit against Defendant Skip Sagris

Enterprises, Inc. (“Skip Sagris”) asserting claims for gender, sex and sexual orientation

discrimination, harassment and retaliation pursuant to Mass. Gen. L. c. 151B and Title VII, 42

U.S.C. § 2000e et seq. D. 1. Skip Sagris now moves for summary judgment. D. 24. For the

reasons discussed below, the Court ALLOWS the motion for summary judgment in part and

DENIES it in part.

II.    Standard of Review

       The Court grants summary judgment where there is no genuine dispute regarding any

material fact and the undisputed facts demonstrate that the moving party is entitled to judgment as

a matter of law. Fed. R. Civ. P. 56(a). A material fact is one that “carries with it the potential to


                                                 1
         Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 2 of 14



affect the outcome of the suit under the applicable law.” García-González v. Puig-Morales, 761

F.3d 81, 87 (1st Cir. 2014) (quoting Newman v. Advanced Tech. Innovation Corp., 749 F.3d 33,

36 (1st Cir. 2014)) (internal quotation mark omitted). The moving party “bears the burden of

demonstrating the absence of a genuine issue of material fact.” Rosciti v. Ins. Co. of Pa., 659 F.3d

92, 96 (1st Cir. 2011) (citation omitted). Once that burden is met, the non-moving party may not

rest on the allegations or denials in his pleadings, Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

256 (1986), but, “with respect to each issue on which [he] would bear the burden of proof at trial,”

must “demonstrate that a trier of fact could reasonably resolve that issue in [his] favor.” Borges

ex rel. S.M.B.W. v. Serrano-Isern, 605 F.3d 1, 5 (1st Cir. 2010) (citations omitted). The Court

views the record in the light most favorable to the non-moving party, “drawing reasonable

inferences” in his favor. Noonan v. Staples, Inc., 556 F.3d 20, 25 (1st Cir. 2009) (citation omitted).

“Conclusory allegations, improbable inferences, and unsupported speculation,” however, are

“insufficient to establish a genuine dispute of fact.” Travers v. Flight Servs. & Sys., Inc., 737 F.3d

144, 146 (1st Cir. 2013) (citation and internal quotation mark omitted).

III.   Factual Background

       The following facts are drawn from the parties’ statements of material facts, D. 26; D. 33,

and supporting filings and are undisputed unless noted otherwise. Skip Sagris operates a Dunkin

Donuts franchise in Billerica, Massachusetts. D. 26 ¶ 1; D. 33 ¶ 1. Dacunha began his employment

as a crew member there in June 2017. D. 26 ¶ 5; D. 33 ¶ 5. Natasha Colon (“Colon”), another

crew member at Skip Sagris, D. 26 ¶ 10, often worked the same shift as Dacunha or a shift that

overlapped with his shift. D. 33 ¶ 10.

       Dacunha, who identifies as gay and bisexual, D. 33 ¶ 51, attests that on various occasions

Colon, his co-worker, harassed him because of his sexual orientation. On or about June 4, 2017,

Colon called Dacunha a “faggot based on how [Dacunha] took an order.” D. 33 ¶ 52.           Dacunha
                                                  2
         Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 3 of 14



complained to manager Lisa Gentile (“Gentile”), store manager Matthew Ribeiro (“Ribeiro”) and

shift leader Yamir Rodriguez (“Rodriguez”) throughout his one-month employment at Skip Sagris

about the harassment. D. 33-2 (Dacunha Deposition) at 10.           Dacunha informed Ribeiro and

Gentile about Colon’s June 4, 2017 remarks. D. 33 ¶ 52. Gentile responded that she would need

to personally witness the comment to address it. D. 33 ¶ 52.       Ribeiro told Dacunha that it was

“just the city that [they] live in” and “ just to ignore [Colon].” D. 33 ¶ 52.

       In or about mid-June 2017, Colon referred to Dacunha as a “faggot” again in front of other

employees and customers. D. 33 ¶ 54. Dacunha complained about this comment to Gentile,

Rodriguez and Ribeiro. D. 33-2 at 19-20. Dacunha requested a mediation with management and

Colon to discuss how that word offended Dacunha. D. 33 ¶ 54. Gentile agreed to a mediation

session, but Ribeiro and Colon did not agree. D. 33 ¶ 54. Ribeiro again said that Dacunha should

ignore Colon, that they had already discussed the topic and that there was nothing that could be

done because “girls will be girls.” D. 33 ¶ 54. Rodriguez similarly told Dacunha he should ignore

Colon and try to change his schedule. D. 33 ¶ 54; D. 33-2 at 21.

       On another occasion, while Dacunha took orders from customers, Colon commented to

Rodriguez, “don’t you think he’s a faggot the way he takes orders?” D. 33 ¶ 55. Dacunha

overheard the comment by Colon to Rodriguez, said “excuse me” to Colon and Rodriguez then

repeated the comment back to Dacunha. D. 33 ¶ 55.

       Sometime at the end of June 2017, Dacunha handed Colon the wrong sandwich. D. 33 ¶

56. Colon threw the sandwich at Dacunha and said, “here you go, you stupid ass.” D. 33 ¶ 56.

After the incident, Dacunha asked Gentile if he could leave his shift for the day, which Gentile

allowed. D. 33 ¶ 56. As Dacunha was leaving, he told Ribeiro that he would quit if Colon’s

conduct continued. D. 33 ¶ 56.



                                                  3
         Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 4 of 14




       On July 3, 2017, Dacunha prepared a drink for a customer but slightly overfilled the cup,

causing some of the drink to spill above the top of the lid. D. 33 ¶ 57. Colon picked up the drink

and handed it to the customer. D. 33 ¶ 57. When the drink spilled in the customer’s car, Colon

called Dacunha a “faggot” and stated that he did not know how to wipe down cups. D. 33 ¶ 57.

Dacunha announced that he was going to call the Equal Employment Opportunity Commission

(“EEOC”). D. 33 ¶ 57. Dacunha then went into a back room in the store and called the EEOC on

his cell phone. D. 33-2 at 15.

       That same day, July 3, 2017, the Multi-Unit Manager David Francisco (“Francisco”), who

was not at the store, received a phone call from Albano, another crew member, that Dacunha and

Colon had gotten into an altercation. D. 26 ¶ 16. Francisco indicated his intention to investigate

upon his return the following day. Id. While Dacunha was on the phone with the EEOC, a fellow

crew member handed Dacunha the store phone to speak to Francisco. D. 33-2 at 23. Francisco

informed Dacunha that he needed to leave the store while management figures everything out.”

D. 33 ¶ 58.

       The following day, on July 4, 2017, Dacunha and Colon were scheduled to work the same

shift. D. 33 ¶ 59. Francisco, with Ribeiro present, conducted several interviews including of

Colon, Albano, and two other crew members, Maria Arruda (“Arruda”) and Lucia Muse (“Muse”)

about what occurred the prior day. D. 26 ¶ 17; D. 33 ¶ 61. During the investigation, Albano,

Arruda and Muise told Francisco that Dacunha said that he was going to get two women to come

in to work to beat Colon up and that Dacunha was going to stab Colon. D. 26 ¶¶ 19-21; D. 29; D.

30; D. 31-1. Francisco also interviewed Colon and she also stated that Dacunha threatened to

bring two girls in to beat her up and said he would stab her. D. 26 ¶¶ 22-23. Francisco recalled



                                                4
           Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 5 of 14



that Colon “was very scared, physically shaken up and seemed truly concerned about whether

[Dacunha] would take action on the threats that he made to her.” D. 26 ¶ 22. Dacunha contends

that he did not threaten Colon or otherwise verbally abuse Colon. D. 33 ¶ 19.

       Based upon his investigation, Francisco concluded that Dacunha violated Skip Sagris’s

Workplace Violence policy. D. 26 ¶ 24. On July 5, 2017, Francisco and Ribeiro met with Dacunha

in the Skip Sagris store manager’s office and Francisco informed Dacunha that he was terminated

due to threatening another employee with physical harm, which was witnessed by several other

staff members. D. 26 ¶ 32. The termination notice that Francisco provided Dacunha reflected

that the termination was for threatening another employee with violation. D. 26 ¶¶ 32-36. Even

by Dacunha’s own recounting, he told Francisco about Colon’s statements to him in this meeting

when Francisco was informing him of his termination for violating the Workplace Violence policy.

D. 33 ¶ 36 (citing Dacunha deposition, D. 33-2 at 13). Francisco spoke to Colon who admitted

that she used the derogatory term during the altercation and he gave Colon a written warning. D.

26 ¶ 37.

IV.    Procedural History

       Dacunha filed this lawsuit against Skip Sagris on May 17, 2018. D. 1. Skip Sagris has

now moved for summary judgment on all counts. D. 24. The Court heard the parties on the

pending motion and took the matter under advisement. D. 37.

V.     Discussion

       A.      Discrimination Claims (Counts II and V)

       Dacunha alleges that Skip Sagris discriminated against him based upon his sex/gender

(Count II) in violation of Title VII, 42 U.S.C. § 2000e et seq., and based upon his sex/gender and

sexual orientation under Mass. Gen. L.c. 151B, § 4 (Count V). Both the federal and state

discrimination claims are analyzed under the burden-shifting framework articulated in McDonnell
                                                5
         Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 6 of 14



Douglas Corp. v. Green, 411 U.S. 792 (1973). See Bulwer v. Mt. Auburn Hosp., 473 Mass. 672,

681 (2016).

               1.      Prima Facie Case

       Under McDonnell Douglas, an employee alleging discrimination must establish a prima

facie case by showing that: (1) he belonged to a protected class; (2) that he performed his job

satisfactorily; and (3) his employer took an adverse employment decision against him. See Miceli

v. JetBlue Airways Corp., 914 F3d 73, 81 (1st Cir. 2019). If plaintiff satisfies this showing, he is

entitled to “a presumption of discrimination” and the burden shifts to the defendant. Trahan v.

Wayfair Maine, LLC, 957 F.3d 54, 61 (1st Cir. 2020); see Abramian v. Pres. & Fellows of Harvard

Coll., 432 Mass. 107, 116 (2000). Here, it is undisputed that Dacunha is a member of a protected

class as he identifies as gay and bisexual. D. 33 ¶ 51. It is also undisputed that Dacunha was

terminated. D. 26 ¶ 32. Skip Sagris disputes whether Dacunha performed his job satisfactorily.

D. 25 at 5.

       The prima facie case, however, is not meant to be an onerous burden. Benoit v. Tech.

Mfg. Corp., 331 F.3d 166, 173 (1st Cir. 2003). Skip Sagris contends that Dacunha cannot establish

his prima facie case of discrimination because Dacunha’s alleged threat to Colon on July 3rd shows

that he did not perform his duties at an acceptable level because he violated the Workplace

Violence Policy. D. 25 at 5. “[C]ourts that have dismissed discrimination claims at the prima

facie stage based on unsatisfactory job performance have tended to do so where the employee’s

poor record was undisputed or unrelated to the alleged discrimination.” Walker v. City of Holyoke,

523 F. Supp. 2d 86, 102 (D. Mass. 2007). Here, Dacunha disputes that he ever threatened Colon,

D. 33 ¶¶ 19-23; 31-32, even as, as discussed below, Francisco’s investigation gave Skip Sagris a

good faith basis to reject that denial in light of the interviews with other employees. For the



                                                 6
         Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 7 of 14



purposes of establishing a prima facie case, particularly in the absence of any record of

unsatisfactory job performance and where the events of July 3rd are at the center of Dacunha’s

claims, see Walker, 523 F. Supp. 2d at 102, Dacunha has met this initial showing. Accordingly,

the Court concludes that Dacunha has established a prima facie case of discrimination.

               2.      Legitimate, Nondiscriminatory Reason for Termination

       At the second stage of the McDonnell Douglas test, the burden shifts to the employer to

state a legitimate, nondiscriminatory reason for the adverse employment action. Santiago-Ramos

v. Centennial P.R. Wireless Corp., 217 F.3d 46, 54 (1st Cir. 2000) (citing St. Mary’s Honor Center

v. Hicks, 509 U.S. 502, 506-07 (1993)).          “The employer’s burden of articulating a non-

discriminatory reason is only a burden of production, not a burden of persuasion; the burden of

proving unlawful discrimination rests with the plaintiff at all times.” Freadman v. Metro. Prop. &

Cas. Ins. Co., 484 F.3d 91, 99 (1st Cir. 2007). Here, Skip Sagris has stated a legitimate,

nondiscriminatory reason for terminating Dacunha, namely that his threats to Colon violated its

Workplace Violence policy. This policy reflects, in relevant part, that “[t]hreats, threatening

language, or any other acts of aggression or violence made toward or by any employee will not be

tolerated.” D. 26 ¶ 7; D. 27-2 at 46 (noting that “a threat includes any verbal or physical harassment

or abuse, attempts at intimidating or instilling fear in others, menacing gestures, flashing of

weapons, stalking, or any other hostile, aggressive, injurious and/or destructive actions undertaken

for the purpose of domination or intimidation”). Although Dacunha denies making such threats,

Francisco interviewed several employees who witnessed the threats against Colon and, based upon

this investigation, concluded that Dacunha had violated this policy, D. 26 ¶ 17; D. 29 (Muse Aff.)

¶¶ 2-3; D. 30 (Albano Aff.) ¶¶ 2-3; D. 31-1 (Arruda Aff.) ¶¶ 2-3, and provided same as the basis

for termination in the termination notice that Francisco gave Dacunha. D. 27-4 at 2. Accordingly,


                                                  7
         Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 8 of 14



Skip Sagris has satisfied its burden in articulating a legitimate, non-discriminatory reason for

Dacunha’s termination.

               3.      Pretext

       At the third stage, as to the Title VII claim, Dacunha must “‘present sufficient evidence to

show both that the employer’s articulated reason . . . is pretext and that the true reason is

discriminatory.’” Santiago-Ramos, 217 F.3d at 54 (quoting Thomas v. Eastman Kodak Co, 183

F.3d 38, 56 (1st Cir. 1999)). “At summary judgment, this question reduces to whether or not the

plaintiff has adduced minimally sufficient evidence to permit a reasonable factfinder to conclude

that he was fired because of his [protected status].” Dávila v. Corporación de Puerto Rico para la

Difusión Pública, 498 F.3d 9, 16 (1st Cir. 2007). As to the c. 151B claim, the plaintiff need only

show that the defendant’s articulated reason is pretextual. Verdrager v. Mintz, Levin, Cohn, Ferris,

Glovsky & Popeo, P.C., 474 Mass. 382, 396 (2016). As to either claim, Dacunha has failed to

make his showing as to this stage. Dacunha fails to show that his employer’s stated reason for

termination was false or ‘cover’ for another reason. As to it being pretext for discrimination,

Dacunha has not provided any evidence of discriminatory animus on the part of the sole

decisionmaker, Francisco.1 Dacunha points to the fact that he was regularly called names by

Colon, but there is no dispute that this co-worker was not the decisionmaker in his termination.

See Dávila, 498 F.3d at 16-17 (holding that “[w]hen assessing a claim of pretext in an employment

discrimination case, a court’s focus is necessarily on the motivations and perceptions of the

decisionmaker”); see also Gonzalez v. El Día, Inc., 304 F.3d 63, 69 (1st Cir. 2002) (noting that


1
  Dacunha alleges that Ribeiro was also a decisionmaker, but does not point to any specific,
admissible, factual basis to refute Skip Sagris’ undisputed showing that Francisco was the sole
decisionmaker. D. 26 ¶ 29. That Ribeiro may have participated in some of the interviews that
Francisco conducted, D. 33 ¶ 29, does not create a dispute of fact as to the undisputed record that
Francisco was the sole decisionmaker.

                                                 8
         Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 9 of 14



“‘stray workplace remarks,’ as well as statements made either by nondecisionmakers or by

decisionmakers not involved in the decisional process, normally are insufficient, standing alone,

to establish either pretext or the requisite discriminatory animus”). Moreover, the undisputed

record is that Francisco did not know Dacunha’s sexual orientation, D. 26 ¶ 14, and that he was

not aware of Dacunha’s complaints about Colon until his meeting with Dacunha to inform him of

his termination for violating the Workplace Violence policy. D. 26 ¶¶ 36, 44-45; D. 33 ¶¶ 44-45

(citing Dacunha’s deposition, D. 33-2); D. 28 ¶¶ 4, 5.

       Given this record, any challenges to the sufficiency of Francisco’s investigation fail to

show that the same was pretextual and the real reason for his termination was discrimination as

Dacunha claims. D. 32 at 11; see Ronda-Perez v. Banco Bilbao Vizcaya Argentaria Puerto Rico,

404 F.3d 42, 47 (1st Cir. 2005) (holding that employer’s investigation deficiencies, including

failure to take adequate notes was not sufficient evidence of pretext); see also Rivas Rosado v.

Radio Shack, 312 F.3d 532, 535 (1st Cir. 2002) (noting that Title VII does not ensure against

inaccuracy by an employer, only gender-based discrimination). Similarly, the absence of any

warning to Dacunha before his termination, on this record, does not provide evidence of pretext.

Although departures from normal procedural sequences may be probative of whether an

employer’s reason for terminating an employee is pretext for discrimination, Hodgens v. Gen.

Dynamics Corp., 144 F.3d 151, 168-69 (1st Cir. 1998), here, there is no suggestion that Dacunha’s

termination, with no prior notice, for violation of the Workplace Violence policy was a departure

from the employer’s normal procedure. To the contrary, the policy indicates that “[i]f an

investigation confirms that a threat of a violent act or violence itself has occurred, [Skip Sagris]

will take swift appropriate corrective action with regard to the offending employee.” D. 27-2 at

46.   Here, the undisputed record is that employees can be terminated for a first offense of this



                                                 9
        Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 10 of 14



policy, that Francisco has terminated other first offenders for violation of same, D. 26 ¶ 28 (citing

Francisco’s deposition), and Dacunha has not pointed to evidence to the contrary in the record.

See Walker, 523 F. Supp. 2d at 104.

       Pointing to the fact that Skip Sagris gave Colon a warning when she admitted that she

called Dacunha a “faggot,” but not to him after finding that he had made threats of physical

violence, does not save this claim where “the offense each is accused of is not the same.” Williams

v. Frank, 757 F. Supp. 112, 119 (D. Mass. 1991); see Matthews v. Ocean Spray Cranberries, 426

Mass. 122, 130 (1997) (holding that although offenses of two employees need not be identical, the

offenses must be comparable). Since Dacunha has not shown that a disputed issue of material fact

remains as to rebutting Skip Sagris’s legitimate, non-discriminatory reason for his termination, the

Court ALLOWS the motion for summary judgment as to Counts II and IV.

       B.      Retaliation (Counts III and VI)

       As to his termination, Dacunha also asserts claims for retaliation under Title VII (Count

III) and Chapter 151B (Count VI). The burden shifting framework under McDonnell Douglas also

applies to these retaliation claims. At the first stage, Dacunha must demonstrate a prima facie case

of retaliation by providing evidence that: (1) he engaged in protected conduct; (2) he experienced

an adverse employment action; and (3) there was a causal connection between the protected

conduct and the adverse employment action. See Noviello v. City of Boston, 398 F.3d 76, 88 (1st

Cir. 2005); see also Calero–Cerezo v. United States Dept. of Justice, 355 F.3d 6, 25-26 (1st Cir.

2004). If Dacunha satisfies this initial burden, the burden shifts to Skip Sagris at the second stage

to articulate legitimate, nondiscriminatory reasons for the adverse action. Bulwer, 473 Mass. at

683. If Skip Sagris satisfies its burden, the burden shifts back to Dacunha, at the third and final

stage, to show that Skip Sagris’ articulated reasons are pretextual. Bulwer, 473 Mass. at 681.


                                                 10
        Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 11 of 14



       Skip Sagris does not dispute that Dacunha engaged in protected conduct (complaints to

others regarding Colon’s comments and call to EEOC) or that he suffered an adverse employment

action (namely, his termination), but contests the necessary causal connection between the two.

Although Dacunha alleges that he complained to others about Colon, the undisputed record is that

he did not raise same with Francisco before the meeting in which Francisco called to inform him

of his termination for violating the Workplace Violence policy. D. 26 ¶¶ 36, 44-45; D. 33 ¶¶ 44-

45; D. 33-2 at 13. Moreover, there is no evidence that Francisco knew that Dacunha had contacted

the EEOC before the decision to terminate him. Francisco attests that he did not learn about this

contact until after he had notified Dacunha of his decision to terminate his employment, D. 28 ¶ 6,

and Dacunha’s argument that Francisco should have known about same where Francisco was not

present when he made such call, does not create a disputed issue of material fact to overcome the

motion for summary judgment. Accordingly, the Court allows Defendant’s motion for summary

judgment on Dacunha’s retaliation claims (Counts III and VI).

       C.      Hostile Work Environment Claims (Counts I and IV)

       Even as the Court has concluded that Skip Sagris is entitled to summary judgment on

Dacunha’s claims that his termination was discriminatory, the Court must still consider Dacunha’s

claims that he was subject to a hostile work environment during his employment under both Title

VII because of his sex and gender (Count I) and c. 151B because of his sex, gender and sexual

orientation. (Count IV). These state and federal claims are considered under similar standards.

Brissette v. Franklin County Sheriff’s Office, 235 F. Supp. 2d 63, 85 (D. Mass. 2003); Walker,

523 F. Supp. 2d at 106. For such claim, Dacunha must establish that: (1) he is a member of a

protected class; (2) he was subjected to unwelcome harassment; (3) the harassment was based upon

his status in a protected class; (4) “‘the harassment was sufficiently severe or pervasive so as to


                                                11
        Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 12 of 14



alter the conditions of [his] employment and create an abusive work environment’; (5) the

‘sexually objectionable conduct was both objectively and subjectively offensive, such that a

reasonable person would find it hostile or abusive and the victim in fact did perceive it to be so’;

and (6) ‘some basis for employer liability has been established.’” See Lightbody v. Wal-Mart

Stores E., L.P., No. 13-cv-10984-DJC, 2014 WL 5313873, at *3 (D. Mass. Oct. 17, 2014) (quoting

Ponte v. Steelcase Inc., 741 F.3d 310, 320 & n.9 (1st Cir. 2014)).

       A hostile work environment is one that is “pervaded by harassment or abuse, with the

resulting intimidation, humiliation, and stigmatization, [and that] poses a formidable barrier to the

full participation of an individual in the workplace.” Cuddyer v. Stop & Shop Supermarket Co.,

434 Mass. 521, 532 (2001) (quoting College-Town, Div. of Interco, Inc. v. Mass. Comm’n Against

Discrimination, 400 Mass. 156, 162 (1987)) (internal quotation mark omitted). There is no precise

test to determine whether a plaintiff has presented sufficient evidence that he was subjected to

severe or pervasive harassment. See Kosereis v. Rhode Island, 331 F.3d 207, 216 (1st Cir. 2003)

(citations omitted). A court must “examine all the attendant circumstances including the frequency

of the discriminatory conduct; its severity; whether it was physically threatening or humiliating,

or a mere offensive utterance; and whether it unreasonably interfered with an employee’s work

performance.” Pomales v. Celulares Telefónica, Inc., 447 F.3d 79, 83 (1st Cir. 2006) (citation

omitted). In doing so, the First Circuit has warned against applying these considerations and its

precedent “too rigid[ly]” where “the hostility vel non of a workplace does not depend on any

particular kind of conduct.” See Billings v. Town of Grafton, 515 F.3d 39, 48 (1st Cir. 2008). As

such, evaluating a potentially hostile work environment is a fact-intensive inquiry “often reserved

for a factfinder, but summary judgment is an appropriate vehicle for polic[ing] the baseline” for

such claims. See Pomales, 447 F.3d at 83 (alteration in original) (citations and internal quotation



                                                 12
        Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 13 of 14



marks omitted). The essence of this inquiry is “to distinguish between the ordinary, if occasionally

unpleasant, vicissitudes of the workplace and actual harassment.” Rosemond v. Stop & Shop

Supermarket Co., 456 F. Supp. 2d 204, 212 (D. Mass. 2006) (citation omitted).

       Skip Sagris does not dispute the first three elements of this claim, but focuses its motion

on Dacunha’s alleged failure to show that Colon’s comments were so severe or pervasive as to

have altered the conditions of his employment and created an abusive work environment, the

fourth, requisite element of a hostile work environment claim. D. 25 at 13. Dacunha, however,

attests that he was called an offensive and derogatory term because of his sexual orientation more

than five to ten times in June and July 2017, D. 33 ¶ 53, and Colon did so in front of other

employees and customers. D. 33 ¶¶ 54-57. Although it is well settled that “offhand comments”

may not sufficiently severe or pervasive to constitute a hostile work environment, Rios-Jimenez v.

Sec’y of Veterans Affairs, 520 F.3d 31, 44 (1st Cir. 2008); D. 25 at 15 and cases cited, context

matters. This is particularly true where Dacunha’s employment had only begun in June 2017, the

same month that the derogatory comments began from his co-worker and continued as he worked

with Colon every day, D. 33 ¶ 10, and as Colon admitted during Francisco’s investigation, until

July 3rd, the date that lead to his termination two days later. Considering the present record, a

reasonable trier of fact may find that the purported conduct Dacunha experienced created a hostile

work environment.     Lightbody, 2014 WL 5313873, at *4 (denying summary judgment in

employer’s favor where a reasonable jury could find that alleged incidents were frequent,

threatening and humiliating); see Billings, 515 F.3d at 48 (discussing how there are no particular

types of behavior necessary to constitute hostile work environment and reversing district court’s

entry of summary judgment in employer’s favor).




                                                13
        Case 1:18-cv-10999-DJC Document 38 Filed 08/31/20 Page 14 of 14



       Dacunha, additionally allege that that on multiple occasions Gentile, Rodriguez and

Ribeiro failed to act to prevent Colon’s conduct and placed the onus on Dacunha to ignore her or

switch his shift to avoid her. D. 33 ¶¶ 51-52. These allegations also raise a triable issue as to if

Skip Sagris took reasonable steps to rectify acts of harassment following Dacunha’s complaints.

See Ryan v. Holie Donut, Inc., 82 Mass. App. Ct. 633, 638 (2012). Accordingly, for all of these

reasons, the Court denies Skip Sagris’ motion for summary judgment as to Dacunha’s hostile work

environment claims (Counts I and V).

VI.    Conclusion

       For the reasons discussed above, the Court ALLOWS IN PART and DENIES IN PART

the motion for summary judgment, D. 24. The motion is ALLOWED as to Counts II, III, V and

VI and is DENIED as to the hostile work environment claims asserted in Counts I and IV.

       So Ordered.

                                                             /s/ Denise J. Casper
                                                             United States District Judge




                                                14
